DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 9, and 13 objected to because of the following informalities:  Amend as follows to correct for antecedence: “[[a]] the patterned conductive layer.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 21--22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 2010/0270660) in view of Nobori (US 6,943,443).
[claim 1] Masuda discloses a semiconductor substrate (fig. 8d), comprising: a first dielectric structure (96, fig. 8d) having a first (top) surface and a second (bottom) surface opposite to the first surface; and a die (91, fig. 8d) embedded within the first dielectric structure, wherein the die comprises an active (top) surface facing the first surface of the first dielectric structure, a backside 
Nobori discloses a semiconductor substrate (101, fig. 1, see fig. 2-5 for blowups of various elements in fig. 1) with interconnection (112, fig. 1) to the active (top) surface of the die (111, fig. 1) from the same (top) side of the dielectric structure (115, fig. 1) the active surface is on and interconnection via RDL (116, fig. 1) to stacked electronic components (122, 123, fig. 1) positioned above the die and optionally a heat spreader (114b, 114 and/or 120a,120, fig. 1).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Nobori’s interconnection and stacked electronic component configuration in Masuda’s device in order to allow for easier interconnection to other electronic components (since interconnection would be directly above as opposed to lateral contacts of the sides of the dielectric structure using wire bonds) and to allow for stacking elements thereby allowing for compact devices and thereby allow for device integration (see Abstract of Nobori) as well as to permit heat spreading.


[claim 1] the semiconductor substrate further comprises a patterned conductive layer (112, fig. 1, Nobori, optionally interconnections in 116 can also be included) disposed on the first surface (top surface) of the first dielectric structure (115, fig. 1, Nobori) and extending from the first surface of the first dielectric structure to the active surface (top surface) of the die (111, fig. 1, Nobori).
[claim 3] The semiconductor substrate of claim 1, wherein the metal layer is exposed from the second surface of the first dielectric structure (e.g. second (bottom) surface includes a lower surface of 96 adjacent to lower 41 and directly above 42 which exposes bottom of 41, fig. 8d).
[claim 4] The semiconductor substrate of claim 3, wherein the exposed surface of the metal layer is coplanar with the second surface of the first dielectric structure (e.g. bottom of 41 is coplanar with a lower surface of the second surface of the first dielectric that is directly above lead frame 94).
[claim 5] The semiconductor substrate of claim 1, further comprising an redistribution layer (RDL) structure (116, fig. 51, Nobori) disposed on the patterned conductive layer and the first surface of the first dielectric structure (upon modification).
[claim 6] The semiconductor substrate of claim 1, further comprising a second dielectric structure (116, fig. 1, Nobori)  attached to the second surface of the first dielectric structure (116 is integrally attached to both the top and bottom of the dielectric structure, fig. 1, Nobori).
[claim 7] The semiconductor substrate of claim 1, further comprising an redistribution layer (RDL) structure (116, fig. 51, Nobori) disposed on the second surface of the first dielectric structure.
[claim 8] The semiconductor substrate of claim 1, further comprising a conductive member (114b, 114, fig. 1, Nobori) penetrating from the first surface to the second surface of the first dielectric structure and electrically connecting to a patterned conductive layer disposed on the first surface of the first dielectric structure (upon modification the heat spreading conductor 114,114b would be contacting the interconnects in 116 which can be part of the patterned conductive layer).
[claim 9] The semiconductor substrate of claim 6, further comprising a conductive member (114b, 114, 120,120a, fig. 1, Nobori)  penetrating the first surface to the second surface of the first dielectric structure and the second dielectric structure and electrically connecting to a patterned conductive layer disposed on the first surface of the first dielectric structure (upon modification the heat spreading conductor 114,114b would be contacting the interconnects in 116 which can be part of the patterned conductive layer).
[claim 10] The semiconductor substrate of claim 1, wherein the recrystallized metal layer has a grain size greater than a grain size of a non- recrystallized metal layer made of same material (according to [00021], recrystallizing the metal would lead to a higher grain size, moreover all the claim compares the instant recrystallized metal to any arbitrary non-recrystalized metal layer of the same material, since the metal is capable of being amorphous this would be inherently true).
[claim 21] The semiconductor substrate of claim 6, wherein the second dielectric structure covers the first dielectric structure and the die (upon modification).
[claim 22] The semiconductor substrate of claim 6, wherein the second dielectric structure contacts the metal layer (upon modification the heat spreader 114b, 114, would expand the metal layer to the second dielectirc).

Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 2010/0270660) in view of Nobori (US 6,943,443) and further in view of Karnezos (US 2004/0113275).
[claim 12] Masuda discloses a semiconductor package, comprising: a semiconductor substrate (fig. 8d), comprising: a first dielectric structure (96, fig. 8d) having a first (top) surface and a second (bottom) surface opposite to the first surface; and a die (91, fig. 8d) embedded within the first dielectric structure, wherein the die comprises an active (top) surface facing the first surface of the first dielectric structure, a backside (bottom) surface opposite to the active surface of the die and a metal layer (lower 41/40A, fig. 8d, [0094]) disposed on the backside surface of the die, and wherein the metal layer is a recrystallized layer (lower 41/40A is a metallic shielding plate, the manufacture of which is described in for example [0169]-[0181], [0181] specifically mentions recrystallization).  Masuda, however, does not expressly disclose interconnection to the active surface from the same side of the dielectric structure the active surface is on and does not disclose interconnection via a RDL to stacked electronic components positioned above the die or a heat spreader with an encapsulation surrounding the entire stacked dies.
Nobori discloses a semiconductor substrate (101, fig. 1, see fig. 2-5 for blowups of various elements in fig. 1) with interconnection (112, fig. 1) to the active (top) surface of the die (111, fig. 1) from the same (top) side of the dielectric structure (115, fig. 1) the active surface is on and interconnection via RDL (116, fig. 1) to stacked electronic components (122, 123, fig. 1) positioned above the die and optionally a heat spreader (114b, 114 and/or 120a,120, fig. 1).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Nobori’s interconnection and stacked electronic component configuration in Masuda’s device in order to allow for easier interconnection to other electronic components (since interconnection would be directly above as opposed to lateral contacts of the sides of the dielectric structure using wire bonds) and to allow for stacking elements thereby allowing for compact devices and thereby allow for device integration (see Abstract of Nobori) as well as to permit heat spreading.
Karnezos discloses a semiconductor package (fig. 5d) with an encapsulation (507, fig. 5d) surrounding the entire package.
It would have been obvious to one of ordinary skill in the art before the time of filing to have used an encapsulation surrounding the entire package configuration in Masuda’s package in order to allow for better mechanical support of the devices in the package as well as protection for the devices by an all encompassing encapsulation layer.

With this modification Masuda discloses:
[claim 12] the semiconductor substrate further comprises a conductive member (114b, 114, 120,120a, fig. 1, Nobori) penetrating from the first surface to the second surface of the first dielectric structure and electrically connecting to a patterned conductive layer (112 and interconnections in 116 above 114b, fig. 1, Nobori) disposed on the first surface of the first dielectric structure; one or more electronic components (122, 123, fig. 1, Nobori) disposed on the semiconductor substrate; and an encapsulant (507, fig. 5d, Karnezos) covering the one or more electronic components and the semiconductor substrate (507 encompasses the whole package upon modification).
[claim 13] The semiconductor package of claim 12, wherein the semiconductor substrate further comprises a patterned conductive layer (112 and interconnections in 116 above 114b, fig. 1, Nobori) disposed on the first surface of the first dielectric structure and extending to the active surface of the die (fig. 1, Nobori).
[claim 14] The semiconductor package of claim 12, wherein the metal layer is exposed from the second surface of the first dielectric structure structure (e.g. second (bottom) surface includes a lower surface of 96 adjacent to lower 41 and directly above 42 exposes bottom of 41, fig. 8d).
[claim 15] The semiconductor package of claim 12, wherein the exposed surface of the metal layer is coplanar with the second surface of the first dielectric structure (e.g. bottom of 41 is coplanar with a lower surface of the second surface of the first dielectric that is directly above lead frame 94).
[claim 16] The semiconductor package of claim 12, wherein the semiconductor substrate further comprises a redistribution layer (RDL) structure (116 including interconnections therein overlying the patterned conductive layer, fig. 51, Nobori) 
[claim 17] The semiconductor package of claim 12, wherein the semiconductor substrate further comprises a redistribution layer (RDL) structure (116 including interconnections therein overlying the patterned conductive layer, fig. 51, Nobori) disposed on the second surface of the first dielectric structure.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 2010/0270660) in view of Nobori (US 6,943,443).
Masuda/Nobori disclose the package of claim 1 but does not expressly disclose that the recrystallized metal layer has a grain size of 0.8 um or more.
Nevertheless it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the recrystallized metal layer grain size at 0.8 um or more in order to provide a workable metallic shielding plate and  since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since recrystallization the metallic shielding properties of the layer as well as it is ability to bend.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 2010/0270660) in view of Nobori (US 6,943,443) and further in view of Akiba (US 2004/0016939).
Masuda/Nobori disclose the package of claim 1 and that metal layer/shielding plate may be made of a Fe-Ni alloy (claim 2) but does not expressly disclose that the die is a silicon die.
Akiba discloses a semiconductor package (fig. 1) wherein the dies are silicon dies [0004].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the Masuda’s die a silicon die in order to make the die out of a cheap, widely used, and conventional material that is already used in most processes.

With this modification Masuda discloses:
[claim 23] The semiconductor substrate of claim 1, wherein the metal layer has a relatively large specific weight as compared to the die (e.g. the metal layer which is the metal shielding plate may be made of Fe-Ni alloy and the die is a silicon die and the weight of Si is smaller than either Fe or Ni).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMAR MOVVA/Primary Examiner, Art Unit 2898